DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nozawa (JP5460167, cited and provided by Applicant).
Nozawa discloses:
Claim 1. A transmission comprising:
a rotating shaft (1);
a sleeve (2) configured to rotate around an axial center of the rotating shaft;
a fork (13) engaged with an external circumference of the sleeve; and
a shift shaft (circular portion of seen near top left portion fork 13 as seen in Fig. 1) disposed parallel to the rotating shaft and supporting the fork,
the fork (13) including
a support part supported by the shift shaft, (circular portion of shift fork 13 in top left corner of fork 13 in Fig. 1)
a first arm part (upper part as seen in Fig. 1 of fork 13) extending from the support part in a circumferential direction of the rotating shaft and disposed above the sleeve, and
an oil receiving part (portion of 13 in which hole 21 is located; Fig. 2) disposed on the first arm part,
the oil receiving part having an elongated hole (21; Figs. 1, 2) that extends in a direction perpendicular to an axial direction of the rotating shaft as seen in a top view.
Claim 2. The transmission according to claim 1, wherein a maximum width of the oil receiving part in the axial direction of the rotating shaft is equal to or less than a maximum width of the first arm part. (Fig. 2)
Claim 4. The transmission according to claim 1, wherein the fork further includes a second arm part (lower portion fork 13 - portion below where fork 13 connects to shift shaft) extending from the support part in the circumferential direction and disposed below the sleeve. (Fig. 1)
Claim 5. wherein an average width of the fork (13, Fig. 2) in the axial direction of the rotating shaft is smaller than +/-10% of a maximum width of the oil receiving part (In Fig. 2 the maximum width of the shift fork 13 is the same as the maximum width of the oil receiving part (portion of 13 surrounding hole 21). Since the widths are equal, 100% width of the shift fork is smaller than 110% width (100% maximum width + 10% of the maximum width)) and larger than a maximum width of the elongated hole (21, Fig. 2)
Claim 6. The transmission according to claim 1, wherein the fork includes a pawl part (15) disposed on an internal circumferential surface of the first arm part and engaged to the sleeve, and the oil receiving part is positioned above the pawl part in a vertical direction. (Fig 2)
Claim 7. The transmission according to claim 6, wherein a tip end portion of the oil receiving part on an opposite side from the support part protrudes further than the pawl part in the circumferential direction. (See annotated Fig. 1 below & Fig. 2)

    PNG
    media_image1.png
    806
    820
    media_image1.png
    Greyscale

Claim 8. The transmission according to claim 1, wherein a tip end portion of the oil receiving part on an opposite side from the support part protrudes further than a tip end portion of the first arm part on the opposite side from the support part. (See annotated Fig. 1 below)

    PNG
    media_image2.png
    694
    691
    media_image2.png
    Greyscale

Claim 9. The transmission according to claim 1, wherein the oil receiving part is formed integrally with the first arm part. (Figs. 2, 1)
Claim 10. The transmission according to claim 1, wherein the fork includes an oil supply hole (22, Fig. 2) that communicates between a bottom surface of the elongated hole and an internal circumferential surface of the first arm part.
Claim 11. A work vehicle (In “Brief description of the drawings” - “forklift”) including the transmission according to claim 1, the work vehicle further comprising a transmission case (20) configured to contain the transmission (See “Brief description of the drawings - “transmission of a forklift”)
Claim 12. The work vehicle according to claim 11, wherein the transmission case has a first inner wall (See annotated Fig. 1 below) extending in a vertical direction, and a second inner wall (See annotated Fig. 1 below) adjoined to a lower end of the first inner wall and inclined with respect to the first inner wall, and the oil receiving part is disposed below a border portion between the first inner wall and the second inner wall. (at 25 in Fig. 1)

    PNG
    media_image3.png
    652
    633
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa.
Re claim 3
Nozawa discloses all claim limitations, see above, but is silent to wherein a maximum width of the oil receiving part in the axial direction of the rotating shaft being equal to or less than a maximum width of the sleeve.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Nozawa such that a maximum width of the oil receiving part in the axial direction of the rotating shaft is equal to or less than a maximum width of the sleeve, as held by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658   

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658